     Case 2:21-cv-00166-RFB-EJY Document 9 Filed 02/23/21 Page 1 of 2




 1    SAO
      LESLIE MARK STOVALL, ESQ.
 2    Nevada Bar No.: 2566
 3    ROSS MOYNIHAN, ESQ.
      Nevada Bar No. 11848
 4    STOVALL & ASSOCIATES
      2301 Palomino Lane
 5    Las Vegas, NV 89107
      Telephone: (702) 258-3034
 6    Facsimile: (702) 258-0093
      E-service: court@lesstovall.com
 7    Attorneyfor Plaintiffs
 8                                        DISTRICT COURT
 9                                    CLARK COUNTY, NEVADA
10
      BRYAN HUMAN, an individual,
11
                       Plaintiffs,
12                                                         Case No.: 2:21-CV-00166-RFB-EJY
      vs.
13
14 GEICO INSURANCE COMPANY; DOES I-X;
      and ROE CORPORATIONS I-X
15    inclusive,
16                      Defendants.
17
             STIPULATION AND ORDER TO AMEND THE COMPLAINT CAPTION
18
             IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto, and
19
      through their respective counsel that the caption in this matter will be amended to reflect the
20
21 correct defendant's name as set forth in Exhibit I which is attached hereto and incorporated
22 herein by this reference.
23 Ill
24 Ill
25
      III
26
      III
                                                  1 of 2
     Case 2:21-cv-00166-RFB-EJY Document 9 Filed 02/23/21 Page 2 of 2




      Case No.: 2:21-CV-00166-RFB-EJY
 1 Human v. Geico
 2 Stipulation and Order to Amend the Caption
 3
      DATED this 22nd day ofFebruary 2021.                DATED this 22nd day ofFebruary 2021.
 4
      STOVALL & ASSOCIATES                                WINNER AND SHERROD
 5
 6                                                              ls/Lara L. Miller
        Isl Leslie Mark Stovall
      LESLIE MARK STOVALL, ESQ.                           THOMAS E. WINNER, ESQ.
 8 Nevada Bar No. 2566                                    Nevada Bar No. 5168
      ROSS H. MOYNIHAN, ESQ.                              LARA L. MILLER, ESQ.
 g    Nevada Bar No. 11848                                Nevada Bar No. 12618
lO    2301 Palomino Lane                                  1117 South Rancho Drive
      Las Vegas, Nevada 89107                             Las Vegas, NV 89102
11    Attorney for Plaintiffs                             Attorney for Defendant

12                                              ORDER
13
              IT IS SO ORDERED. The caption in this matter will be amended to reflect the correct
14
      defendant's name as set forth in Exhibit 1 which is attached hereto and incorporated herein by
15
      this reference.
16
17
18                                                              U.S. MAGISTRATE JUDGE
19                                                              Dated: February 23, 2021
      Submitted by:
20    STOVALL AND ASSOCIATE
21
        Isl Leslie Mark Stovall
22
      LESLIE MARK STOVALL, ESQ.
23 Nevada Bar No. 2566
   STOYALL & ASSOCIA TES
24 2301 Palomino Lane
25    Las Vegas, NV 89107
      Attorney for Plaintiff
26
                                                  2 of2
